861 F.2d 266Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Blair SMITH, Plaintiff-Appellant,v.Warren D. MOBERG, FBI Agent, et al;  Richard Mayo, FBIAgent;  Charles J. Bookstein, FBI Agent;  James K. Howell,FBI Agent;  Joseph W. McGinnis, FBI Agent;  George T. Quinn,FBI Agent;  Harold Lee Butler, Maryland State Police;Leslie J. Payne, former Chief;  Carl Webster, Lieutenant;Colbourne Dakes;  Officer Niblett;  Harold Gray, T.F.C.;Nina Marie Anderson;  William R. Holloway;  Nathan Stern;Gerard P. Martin, United States Attorney;  Joseph H. Young,United States District Court Judge;  Fulton P. Jeffers,former State Attorney;  Richard M. Pollett;  James P.Bailey, United States Magistrate;  Other Unknown NamedDefendants, Defendants-Appellees.
No. 88-6047.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 26, 1988.Decided:  Oct. 25, 1988.Rehearing Denied Dec. 21, 1988.

Allen Blair Smith, appellant pro se.
Before K.K. HALL, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Allen Blair Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Smith v. Moberg, C/A No. 88-1414 (D.Md. June 8, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Several of the named defendants are federal officials.  Section 1983 suits may not be brought against federal defendants.   District of Columbia v. Carter, 409 U.S. 418 (1973).  Rather, such actions may be brought under 28 U.S.C. Sec. 1331.   Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Smith's suit against these federal officials, however, also is time-barred under the applicable Maryland limitations law.   See Blanck v. McKeen, 707 F.2d 817 (4th Cir.), cert. denied, 464 U.S. 916 (1983)